 

 

Case 1:20-cv-03535-JPO Document 46 Filed 09/03/20 Page 1 of 2

RECEIVED
SDNY PRO SE OFFICE

2020 SEP -3 PH 3:09

August 30, 2020 Emie Hines
227 Elgin Ave.

Forest Park. IL 60130
OetkenN YSDChambers@nysd.uscourts.gov

Hon. J. Paul Neticen

United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Hines v. Roc-a-Fella Records Inc. et al
DOCKET NO. 1:19-cv-4587-JPO

Hines v. EMI April Music, Inc., et al
DOCKET NO. 20-cv-3535-JPO

Dear Hon. Judge Oetken:

My name is Ernie Hines (d/b/a as Colorful Music). I am the Plaintiff in the two cases listed
above. My original attorney Christopher Brown has withdrawn from these cases and I was
granted 60 days to locate new counsel in Hines v. EMI April Music, Inc. et al 20-cv-3535-JPO
on July 1, 2020 and 60 days to locate counsel in Hines v. Roc-a-Fella Records Inc. et al 1:19-
cv-4587-JPO on July 15, 2020. With the help of my personal attorney, I have discussed possible
representation with several law firms that practice in New York but have not been successful in
obtaining new counsel to date. As I prefer not to represent myself, I am requesting that the
court grant 30 additional days to locate new counsel in the matters listed above.

Thank vou for your consideration.

Sincerely,

 

eee Pro Se OFF.

 
N
5 Nideeteredetet bE Hep eee tiered ff rh trepelogely gs Sate T-AiSn 4
N a
wo ms cA i
> 3 8 o
oa Go ~ x.
° So Don
a a Ae
oO me O rm
5 ro om =
® WHIO 3S 1d WONT . TH
i FS

. om
9 LOOOT AN “HOA MONT

2 329.1355 A%ad 00S

ISNOIANG’) SIPEIS PIU] WLYMLAOTA YILUyVY jaueg

: O£Log 1 U 18104
‘It GWd OcOocZ ONV TS — ¥Z ANS ‘aAy IBIS 2z7z

S8UIH SIL 0/9 ‘oU] ‘HAG
. arte vos
TO9 Ti Wvauis TOUv> i ~

   

we
i
d
!

Case 1:20-cv-03
